DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
 

Response to Amendments/ Arguments
Prior art Forrester teaches the transmit power and duty cycle (“time quota”) of two or more co-located transmitters on a device are adjusted dynamically so the time averaged total exposure for a defined period of time is less than the SAR limit. Figure 9 of Forrester represents an example of two transmitters, more than two transmitters are possible in the same and adjacent devices applied to six different cases, each case comprises a defined time period for total exposure or “time window” of the claim language 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30, 32, 33, 40-43 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forrester et al. US 2012/0021707.
As to claim 26, Forrester teaches a radio device (figure 7, paragraph 0065, a transmission system in a mobile device 106), comprising: 
a plurality of radio entities configured to transmit radio energy according to first time quotas and second time quotas based on a predefined requirement for maximum radio frequency energy absorption by a human body (figure 9, paragraphs 0064-0069, each case of figure 9 is a defined period or time window” where two co-located transmitters are assigned transmit power and/or duty cycle (time quotas) on a wireless device to achieve compliance with regulatory exposure limits), and 
a controller communicatively coupled to the plurality of radio entities (figure 6, paragraphs 0062-0064, wireless device 600 comprises a controller 624 coupled to memory 608 with algorithm 612, TX power adjusting component 616 to adjust the transmission power used by each of the transmission units and a duty cycle adjusting component 618 used to adjust the duty cycle of the transmission by each of the Tx units), and configured to; 
assign the first time quotas to the plurality of radio entities over a first time window (figure 9, paragraphs 0064-0069, for example, case 2 represents a defined period of time where transmitters Tx1 and Tx2 are assigned transmit power and duty cycle to meet FCC SAR limit),
	assign the second time quotas to the plurality of radio entities over a second time
window different from the first time window based on a first cumlative time quota, the cumulative time quota comprising a sum of the second time quotas and derived from cumulative activity of the plurality of radio entities during the first time window (figure 9, paragraphs 0064-0069, case 3 represents a different defined period of time where the assigned transmit power and duty cycle for transmitters 1 and 2 results in a total cumulative exposure less than the FCC SAR limit), 
	assign the third time quotas to the plurality of radio entities for a third time window different from the second time window based on a second cumulative time quota, the second cumulative time quota comprising a sum of the third time quotas and derived from the cumulative activity of the plurality of radio entities during the first time window (figure 9, paragraphs 0064-0069, case 4 represents a different defined period of time or “time window” where the assigned transmit power and duty cycle for transmitters 1 and 2 results in a total cumulative exposure equal to the FCC SAR limit), and
	cause the plurality of radio entities to transmit the radio energy based on the first time quotas and the second time quotas (figures 6-9, paragraphs 0066-0071, 0072-0074, the example of figures 8 and 9 show the transmission power is dynamically selected for a first transmitter TX1 and the transmission power and the duty cycle is adjusted for a second transmitter TX2 to meet the FCC SAR limit). 

As to claim 27 with respect to claim 26, Forrester teaches the predefined requirement comprises a predefined Specific Absorption Rate (SAR) requirement (paragraphs 0069-0071, the maximum transmit power and duty cycles for each transmitter are dynamically adjusted to achieve specific absorption limit (SAR) compliance).

As to claim 28 with respect to claim 26, Forrester teaches the controller is configured to enable at least two radio entities of the plurality of radio entities operating concurrently based on a shared transmission power restriction allowing the at least two radio entities to transmit up to a 100% duty cycle without violating the predefined requirement (figures 8 and 9, paragraphs 0074-0075, the duty cycle and/ or the maximum power level of each transmitter is dynamically adjusted to maintain compliance with the average SAR over a period of time; table 9 depicts the duty cycle of transmitter 1 and 2 is 100% and the transmit power of both are reduced the same, see case 5, or as in case 6, differently  and maintains compliance).

As to claim 29 with respect to claim 28, Forrester teaches the shared transmission power restriction is based on a Specific Absorption Rate (SAR) budgeting scheme (figures 8 and 9, paragraphs 0074-0075, as shown in table 9, the wireless device dynamically adjusts the duty cycle and/ or the maximum power level of each transmitter to maintain compliance with the average SAR over a period of time).

As to claim 30 with respect to claim 26, Forrester teaches the controller is configured to stop an ongoing transmission of at least one radio entity in order to allow at least another radio entity to commence transmitting and still meeting the predefined requirement (paragraphs 0075-0079, based on priorities, the wireless device may limit performance of some transmitters while assigning maximum possible power to achieve regulatory compliance).

As to claim 32 with respect to claim 26, Forrester teaches a concurrency detection circuit configured to detect concurrent transmissions of at least two radio entities of the plurality of radio entities and a transmission arbitration circuit configured to disable transmission of at least one radio entity of the at least two concurrently transmitting radio entities based on a predefined allowed time for concurrent transmission independent of the predefined requirement for maximum radio frequency energy absorption by a human body (figures 6-9, paragraph 0074, figure 7 case 2, the wireless device dynamically selects at least one of a second power level and/ or duty cycle for a second transmitter unit including full power with 25 % duty cycle to meet regulatory requirements; with respect to the duty cycle, the second transmitter is off 75 % of the defined time period).

As to claim 33 with respect to claim 32, Forrester teaches the transmission arbitration circuit is configured to disable the transmission of at least one radio entity of the at least two radio entities based on priorities of the at least two radio entities (paragraph 0068, based on priorities, the wireless device may limit performance of some transmitters while assigning maximum possible power to achieve regulatory compliance; a transmitter or one of a plurality of transmiters may transmit with a power that is higher than the SAR limit for a short period of time but transmits with a lower power or is off the rest of the time so that the average power of the total transmitted power is lower than the SAR limit during the defined time period).

Claims 34-39 are cancelled.

As to claim 40, Forrester teaches a radio device, comprising:
a plurality of radio entities configured to transmit radio energy (figures 5-9, paragraphs 0061, 0064-0069, transmit power and duty cycle (time quotas) of a plurality of co-located transmitters on the same wireless device and any adjacent wireless device are dynamically adjusted to achieve compliance with regulatory exposure limits), and
a controller communicatively coupled to the plurality of radio entities (figure 6, paragraphs 0062-0064, wireless device 600 comprises a controller 624 coupled to memory 608 with algorithm 612, TX power adjusting component 616 to adjust the transmission power used by each of the transmission units and a duty cycle adjusting component 618 used to adjust the duty cycle of the transmission by each of the Tx units), and configured to;
apply a transmission power restriction to the plurality of radio entities that restricts a cumulative transmit power of the plurality of radio entities to a predefined transmission power quota and control the plurality of radio entities based on the transmission power restriction (figure 9, paragraphs 0064-0069, each case of figure 9 is a defined period of time or “time window” where two co-located transmitters are assigned transmit power and/or duty cycle (time quotas) on a wireless device to achieve compliance with regulatory exposure limits), and
a concurrency detection circuit configured to detect concurrent transmissions of at least two radio entities of the plurality of radio entities and a transmission arbitration circuit configured to disable transmission of at least one radio entity of the at least two radio entities based on a predefined maximum allowed time for concurrent transmission (figures 7-9, paragraphs 0068-0069, with live knowledge of the transmitted power of each transmitter during a connection, the wireless device analyzes the transmission parameters for all transmitters and dynamically adjusts the respective duty cycle and/or maximum transmit power to provide the optimum connection performance while maintaining compliance with the required RF exposure limit; the duty cycle defines the ON/ OFF time of each transmitter during the defined time window).

As to claim 41 with respect to claim 40, Forrester teaches wherein the transmission power restriction is applied to comply with a predefined requirement for maximum radio frequency (RF) energy absorption by a human body (paragraphs 0069-0071, the maximum transmit power and duty cycles for each transmitter are dynamically adjusted to achieve specific absorption limit (SAR) compliance).

As to claim 42 with respect to claim 41, Forrester teaches wherein the predefined requirement comprises a predefined Specific Absorption Rate (SAR) requirement (paragraphs 0069-0071, the maximum transmit power and duty cycles for each transmitter are dynamically adjusted to achieve specific absorption limit (SAR) compliance).

As to claim 43 with respect to claim 40, Forrester teaches wherein the transmission power restriction is applied the plurality of radio entities over a predefined time window (figure 9, paragraphs 0064-0069, transmit power and/or duty cycle (time quotas) of co-located transmitters on a wireless device are dynamically adjusted over a defined time period or “time window” to achieve compliance with regulatory exposure limits).

As to claim 46 with respect to claim 26, Forrester teaches wherein a time quota assigned to each radio entity of the plurality of radio entities in the first time window is always 100% (paragraphs 0072-0074, figure 9, case 5 “time window”, the transmitter power is reduced the same for both transmitters and the duty cycle is 100% for Tx1 and Tx2).

Claim 47 is cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. US 2012/0021707.
As to claims 44 and 45 with respect to claim 40, Forrester teaches the wireless device includes controller 624 coupled to TX power identifying component 604 using a power reduction algorithm 702 to calculate the effective average transmit power for each transmitter so the combined SAR value is less than regulatory limits, figures 6 and 7, paragraphs 0061-0066.
Forrester is silent to the controller is configured to estimate the cumulative transmit power of the plurality of radio entities using a moving average filter comprising an infinite impulse response (IIR) auto-regressive moving average (ARMA) filter or a finite impulse response (FIR) moving average (MA) filter. 
However, since Forrester further teaches the maximum transmitter power and duty cycle of each transmitter is adjusted to modify the effective average power of each transmitter, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to include in the algorithm by Forrester, an appropriate moving average filter to be used in the calculation for the combined effective average transmit power to provide the optimum connection performance while maintaining compliance with the required RF exposure limit.

Allowable Subject Matter
Claims 48-53 are allowed. As to claim 48, the prior art made of record teaches assigning by a controller transmit power and duty cycle for a first and second transmitter, see Forrester et al. US 2012/0021707, but does not specifically teach estimating a moving average of the transmit powers of the first and second transmission over a time window Tw at multiple measurement intervals Tm as claimed.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644